Citation Nr: 0708931	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  06-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested an opportunity to testify before the 
Board in a videoconference hearing with respect to the issue 
on appeal.  Following certification of this appeal, the 
veteran relocated, and her claims folder was transferred from 
the St. Petersburg RO to the Indianapolis RO.  The veteran 
was then scheduled for a Board videoconference hearing.  The 
Board observes that at no time was a representative from the 
Indianapolis branch of the veteran's accredited 
representative given an opportunity to review the veteran's 
claims folder in preparation for the scheduled hearing.  This 
is evidenced by correspondence dated March 2007 indicating 
that the claims folder was sent to the Board prior to the 
Indianapolis branch reviewing the file.  

In order to afford the veteran all appropriate due process, 
the Board finds that this appeal must be remanded.  The 
veteran's representative cannot be expected to adequately 
represent the veteran at her hearing without having an 
opportunity to review the claim on appeal and all associated 
evidence.  Thus, the veteran's representative should be 
afforded an opportunity to review the claims folder prior to 
any hearing before the Board.  Once the claims folder has 
been returned to the agency of original jurisdiction (AOJ), a 
new videoconference hearing should be scheduled as per the 
veteran's request.  See 38 C.F.R. § 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder to the veteran's 
accredited representative for review.

2. Schedule the veteran for a 
videoconference Board hearing.  
Appropriate notification should be given 
to the veteran and her representative, and 
such notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




